Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment After Final
	Due to the proposed amendment cancelling all of the rejected claims with Allowable subject matter indicated, the proposed amendment submitted after Final Rejection dated 1/26/2021 proposed on 4/23/2021 has been entered by Examiner.

Claims 18, 21-22 are cancelled.
Claims 1-17 are allowed.

Allowable Subject Matter
Claim 1-17 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the cited prior art or any prior art available discloses an additive manufacturing method utilizing powder material wherein:
“cleaning the solid layer just generated of powder material before application of the next solid layer”.
	Although cleaning the just deposited powder layer was known in the art before the effective filing date – see Buller (US 2015/0367448) [0014] & [0286] which discloses that the blade can cut the unwanted material from the manufactured article  - , the antecedent basis of the claim limitations links the ordering of the recited method steps and the following ordering of 
While post-processing the edges of the just-deposited layers was known in the art before the effective filing date – see Weihrauch (US 2005/0006819) [0005] which discloses that post-processing unmolded powder can occur after cutting  - there was not motivation to clean between deposition, post-processing steps as recited in the claim amendment linked by antecedent basis of the method steps.
	In sum, there was not motivation to add a cleaning step after the deposition and sintering steps had occurred, and before the post-processing and subsequent deposition of additional material by one of ordinary skill in the art before the effective filing date.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712